Citation Nr: 0119145	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  01-04 203	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Montgomery, 
Alabama


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred as a result of unauthorized medical treatment 
rendered at the Wiregrass Medical Center in Geneva, Alabama, 
from October 6, 2000, to October 17, 2000. 







ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from February 1941 to 
August 1945.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Medical 
Center in Montgomery, Alabama, (hereinafter AOJ).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the AOJ.

2.  Service connection is in effect for anxiety neurosis 
rated as 50 percent disabling; this is the only disability 
for which service connection is currently in effect. 

3.  The veteran was treated at the Wiregrass Medical Center 
in Geneva, Alabama, from October 6, 2000, to October 17, 2000 
for an acute colon obstruction with a volvulus; this 
treatment was not rendered for a service-connected 
disability. 

4.  It is not contended or shown by the evidence of record 
that there was prior authorization from a VA official or 
employee for the treatment rendered at the Wiregrass Medical 
Center in Geneva, Alabama, from October 6, 2000, to October 
17, 2000.    


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement of 
medical expenses incurred as a result of unauthorized medical 
treatment rendered at the Wiregrass Medical Center in Geneva, 
Alabama, from October 6, 2000, to October 17, 2000, are not 
met.  38 U.S.C.A. §§ 1728, 5107(a) (West 1991); 38 C.F.R. § 
17.120 (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was treated at the Wiregrass Medical Center in 
Geneva, Alabama, from October 6, 2000, to October 17, 2000 
for an acute colon obstruction with a volvulus.  It is not 
contended or shown by the evidence of record that there was 
prior authorization from a VA official or employee for this 
treatment.  

The veteran's claim, in essence, is that because the 
treatment in question was rendered for an "emergent" 
condition, the VA should pay for all the costs involved with 
this treatment.  However, the Board notes that in order to 
establish entitlement to payment for medical expenses 
incurred, as in the instant case, without prior authorization 
of the VA, it must be shown that:

(a) The treatment was either for an 
adjudicated service-connected disability, 
or a nonservice-connected disability 
associated with and held to be 
aggravating a service-connected 
disability, or for any disability of a 
veteran who has a total disability 
permanent in nature resulting from a 
service-connected disability,

(b) A medical emergency existed and delay 
would have been hazardous to the life or 
health, and

(c) No VA or other Federal facilities 
were feasibly available.  38 U.S.C.A. § 
1728; 38 C.F.R. § 17.120. 

All of these criteria must be met to establish entitlement to 
the benefits sought.  Id.  

The only service-connected disability is anxiety neurosis, 
rated as 50 percent disabling.  Thus, as the veteran does not 
have a service connected "total disability that is permanent 
in nature," reimbursement of the expenses in question is 
precluded unless the treatment was, regardless of its 
"emergent" nature, for a service-connected disability.  
Clearly therefore, as service connection is not in effect for 
a disability of the colon, or any other gastrointestinal 
disability, reimbursement of the expenses in question is 
precluded by law.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  

In making the above determination, the Board is sympathetic 
to the concerns raised by the veteran with regard to the 
financial burden associated with treatment for what was 
obviously a serious medical condition in October 2000.  As 
noted above, however, the controlling legal authority 
precludes entitlement to the benefits sought, and a review of 
the legal criteria pertaining to VA benefits reveals no 
provision under which reimbursement or payment of the medical 
expenses in question could be granted.  The Board is bound by 
these provisions.  38 U.S.C.A. § 7104.  Moreover, it is noted 
that to the extent the veteran may have procured the private 
treatment at issue in preference of VA treatment, the 
benefits sought may not be granted.  38 C.F.R. §§ 17.130 
(2000).

The Board has considered whether, pursuant to the newly 
promulgated Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), a remand is needed to 
apply these new provisions.  However, given the development 
accomplished in this case, to include obtaining the treatment 
records in question from the Wiregrass Medical Center, the 
Board concludes that the additional delay in the adjudication 
of this issue which would result from a remand would not be 
justified.  The veteran has been provided with sufficient 
notice as to the evidence necessary to support his claim, and 
there is no indication that there is any other evidence to be 
obtained or development to be accomplished which would assist 
in the adjudication of the veteran's claim.  

ORDER

Entitlement to payment or reimbursement of medical expenses 
incurred as a result of unauthorized medical treatment 
rendered at the Wiregrass Medical Center in Geneva, Alabama, 
from October 6, 2000, to October 17, 2000, is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

